      Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 1 of 15



                    UNITED STATES DISCTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES LLC, as                    :
Administrator of the SNOW SHOE REFRACTORIES       :
LLC PENSION PLAN FOR HOURLY EMPLOYEES             :
                      Plaintiff                   :
                                                  :
v.                                                :   CASE NO.
                                                  :   4:16-002116-MWB
JOHN JUMPER, BRENT PORTERFIELD, AMERICAN :
INVESTMENTS FUNDS I, a Delaware limited liability :
company, AMERICAN INVESTMENTS FUNDS II, a         :
Delaware limited liability company, and AMERICAN  :
TUBING ARKANSAS, an Arkansas limited liability    :
company                                           :
                      Defendants                  :
______________________________________________________________________________

BRENT PORTERFIELD’S RESPONSE TO MOTION OF THIRD PARTY DEFENDANT
   MERRILL LYNCH BANK & TRUST CO., FSB, TO DISMISS CROSS CLAIM
          Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 2 of 15



                               TABLE OF CONTENTS


  I.   Table of Authority                                          Page 3

 II.   Statement of the Case                                       Page 4

III.   Questions Presented                                         Page 7

IV.    Argument                                                    Page 8

V.     Conclusion                                                  Page 15




                                         2
         Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 3 of 15



                                  TABLE OF AUTHORITIES

Cases:

Burlington Coat Factory Securities Litigation, 114 F.3d 1410, 1434 (3rd 1997)           Page 14

Colaizzi v. Beck, 2006 Pa.Super., 895 A.2d 36, 31 (2006)                                Page 12

D.P. Enterprises v. Bucks County Community College, 725 F.2d 943,944 (3rd Cir. 1984) Page 8

Foman v. Davis, 371 U.S. 178, 83 S.Ct. 227 (1962)                                       Page 14

In re: Supreme Specialties, Inc., Securities Litigation, 438 F.3d 256 (3rd Cir. 2006)   Page 12

Maleski By Taylor v. DP Realty Trust, 653 A.2d 54, 65 (Pa.Cmwlth. 1994)                 Page 12

Markowitz v. Northeast Land Company, 906 F.2d 100, 103 (3rd Cir. 1990)                  Page 8

Martin v. Lancaster Battery Company, Inc., 530 Pa. 11, 606 A.2d 444 (1992)              Page 12

Pappas v. Asbel, 564 Pa. 407, 413-414, 768 A.2d 1089 (2001)                             Page 14

Pappas v. Asbel 555 Pa. 342, 724 A.2d 889 (1998) (“Pappas I)                            Page 14

Ranson v. Marrazzo, 848 F.2d 398 (3rd Cir. 1988)                                        Page 8

Ross v Foremost 210 Pa. Super 107, 998 A.2d 648 (2010)                                  Page 12

Shapiro v. UJB Financial Corp., 964 F.2d 272 (3rd 1992)                                 Page 12

New York State Conference of Blue Cross & Blue Shield Plans, v. Travelers Insurance
Company, 514 U.S. 645, 115 S.Ct. 1671, 131 L.Ed2d 695 (1005)              Page 14




                                                 3
       Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 4 of 15



                        UNITED STATES DISCTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES LLC, as                    :
Administrator of the SNOW SHOE REFRACTORIES       :
LLC PENSION PLAN FOR HOURLY EMPLOYEES             :
                      Plaintiff                   :
                                                  :
v.                                                :   CASE NO.
                                                  :   4:16-002116-MWB
JOHN JUMPER, BRENT PORTERFIELD, AMERICAN :
INVESTMENTS FUNDS I, a Delaware limited liability :
company, AMERICAN INVESTMENTS FUNDS II, a         :
Delaware limited liability company, and AMERICAN  :
TUBING ARKANSAS, an Arkansas limited liability    :
company                                           :
                      Defendants                  :
______________________________________________________________________________
BRENT PORTERFIELD’S RESPONSE TO MOTION OF THIRD PARTY DEFENDANT
     MERRILL LYNCH BANK & TRUST CO., FSB, TO DISMISS CROSS CLAIM


       Defendant Brent Porterfield (hereinafter “Porterfield”) files the within Memorandum of

Law in Opposition to the Motion of Third-Party Defendant Merrill Lynch Bank & Trust Co.,

FSB (hereinafter “Merrill Lynch”), to dismiss Porterfield’s Cross Claim, as follows:

I.     STATEMENT OF THE CASE

       Plaintiff filed this action in its capacity as the Administrator of the Snow Show

Refractories LLC Pension Plan for Hourly Employees (hereinafter “Pension Plan”), an employee

benefit pension plan subject to the Employee Retirement Income Security Act of 1976

(hereinafter “ERISA”).

       Porterfield filed an Answer to Plaintiff’s original Complaint (Document 43) with Cross

Claims against Co-Defendants American Investment Fund II, LLC and John Jumper.

Throughout the text of that Answer, Porterfield alleged that he had only limited knowledge of the




                                                4
       Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 5 of 15



financial transactions which form the basis of the Complaint, and further alleged that some of his

knowledge was acquired long after those transactions occurred.

       Plaintiff filed its First Amended Complaint on June 29, 2018, adding Defendant R. Trent

Curry (hereinafter “Curry”). Porterfield filed an Answer with Cross Claims (Document 77),

asserting Cross Claims against Co-Defendants American Investment Fund II, LLC and John

Jumper and Curry. Once again, Porterfield alleged that he had only limited knowledge of the

financial transactions which form the basis of the Complaint, and further alleged that some of his

knowledge was acquired long after those transactions occurred.

       After Curry filed a Motion to Dismiss Plaintiff’s First Amended Complaint, Plaintiff filed

a Second Amended Complaint on October 31, 2018. Porterfield filed an Answer with Cross

Claims (Document 99), again asserting Cross Claims against Co-Defendants American

Investment Fund II, LLC and John Jumper and Curry.

       Curry filed a Motion to Dismiss the Second Amended Complaint, which was denied by

Order entered February 21, 2019. On March 22, 2019, Curry filed a Third-Party Complaint

adding Additional Defendant Merrill Lynch. With leave of Court granted by Order entered April

8, 2019, Porterfield filed an Amended Answer with Cross-Claims (Document 122), which re-

stated the Cross-Claims earlier filed within Porterfield’s Answer filed as Document 99, but

adding the same Cross-Claims against Third Party Defendant, Merrill Lynch.

       On March 2, 2019, Merrill Lynch filed a Motion to Dismiss the Third-Party Complaint.

On March 9, 2019, Merrill Lynch filed a Motion to Dismiss Porterfield’s Cross-Claim. On May

22, 2019, Curry filed an Amended Third-Party Complaint. Merrill filed it Motion to Dismiss the

Amended Third Party Complaint on June 12, 2019, along with its brief in support. Curry filed

his brief in opposition to Merrill’s Motion to Dismiss on June 26, 2019.



                                                5
           Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 6 of 15



       Because the factual allegations upon which the Third Part Complaint and Amended Third

Party Complaint are based are matters within the knowledge of Curry and Merrill, but not

Porterfield, Porterfield sought, and obtained, the stipulation of counsel for Merrill to permit

Porterfield to respond to Merrill’s Motion to Dismiss, after Curry filed his response (Stipulation

filed as Document 140). The Court approved the Stipulation by Order filed as Document 141.

       On July 3, 20109, Porterfield filed an Amended Answer with Affirmative Defends and

Cross Claims, which amended only the allegations set forth in Porterfield’s Cross-Claim against

Merrill.     In his Amended Cross Claim, again alleges limited knowledge of the financial

transactions which form the basis of the Second Complaint. For that reason, the factual

allegations set forth in Porterfield’s Amended Cross Claim against Merrill point directly to the

allegations of fact contained in Curry’s Amended Third Party Complaint.

       Porterfield files the within brief in opposition to Merrill Lynch’s Motion to Dismiss

Porterfield’s Cross-Claim.




                                                6
        Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 7 of 15



II.     QUESTION PRESENTED


      1. WHETHER THE ALLEGATIONS OF FACT ASSERTED BY R. TRENT CURRY IN
         HIS AMENDED THIRD PARTY COMPLAINT, UPON WHICH PORTERFIELD
         BASES HIS CROSS CLAIM AGAINST MERRILL, ARE SUFFICIENT TO ALLEGE
         A CAUSE OF ACTION FOR EITHER NEGLIGENT OR INTENTIONAL
         MISREPRESENTATION AGAINST THIRD PARTY DEFENDANT MERRILL
         LYNCH BANK & TRUST, FSB, THROUGH ITS AGENT G. CARROLL TODD.

      2. WHETHER THE ALLEGATIONS OF FACT ASSERTED BY R. TRENT CURRY IN
         HIS AMENDED THIRD PARTY COMPLAINT, UPON WHICH PORTERFIELD
         BASES HIS CROSS CLAIM AGAINST MERRILL, ARE SUFFICIENT TO ALLEGE
         A CAUSE OF ACTION FOR FRAUD AGAINST THIRD PARTY DEFENDANT
         MERRILL LYNCH BANK & TRUST, FSB, THROUGH ITS AGENT G. CARROLL
         TODD.

      3. WHETHER THE CLAIMS ASSERTED BY R. TRENT CURRY IN HIS AMENDED
         THIRD PARTY COMPLAINT, UPON WHICH PORTERFIELD BASES HIS CROSS
         CLAIM AGAINST MERRILL, ARE PREEMPTED BY ERISA.




                                       7
         Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 8 of 15



III.    ARGUMENT

       1. THE ALLEGATIONS OF FACT ASSERTED BY R. TRENT CURRY IN HIS
          AMENDED THIRD PARTY COMPLAINT, UPON WHICH PORTERFIELD BASES
          HIS CROSS CLAIM AGAINST MERRILL, ARE SUFFICIENT TO ALLEGE A
          CAUSE OF ACTION FOR EITHER NEGLIGENT OR INTENTIONAL
          MISREPRESENTATION AGAINST THIRD PARTY DEFENDANT MERRILL
          LYNCH BANK & TRUST, FSB, THROUGH ITS AGENT G. CARROLL TODD.

        A. The Proper Test For Determination of a Motion to Dismiss.

        The test to be applied in deciding a motion to dismiss for failure to state a claim requires

the court to accept as true all allegations in the complaint, and all reasonable inferences that can

be drawn from them, and to refrain from granting a dismissal unless it is clear that no relief could

be granted under any set of facts which could be proved.            Markowitz v. Northeast Land

Company, 906 F.2d 100, 103 (3rd Cir. 1990), citing Ranson v. Marrazzo, 848 F.2d 398 (3rd Cir.

1988). Accord, D.P. Enterprises v. Bucks County Community College, 725 F.2d 943,944 (3rd

Cir. 1984)

        B. The Allegations of Fact Set Forth in Curry’s Amended Third Party Complaint,
           Incorporated by Reference in Porterfield’s Amended Cross Claim, are Sufficient to
           State a Cause of Action for Contribution or Indemnity.

        Porterfield respectfully draws this Court’s attention to the basis for Porterfield’s reliance

upon the facts alleged by R. Trent Curry in his Amended Third Party Complaint, and the material

difference between the positions asserted by Curry, and by Porterfield.

        First, Porterfield has consistently alleged a lack of personal knowledge.         The facts

surrounding the financial transactions which form the basis of this litigation are substantially

within the personal knowledge of Brett Blair and John Jumper and R. Trent Curry and G. Carroll

Todd, but not within the personal knowledge of Porterfield. Since none of the facts alleged in

Curry’s Amended Third Party Complaint allege any involvement by Porterfield, and since

Porterfield had no such involvement, Porterfield must rely upon Curry’s allegations of facts.


                                                  8
        Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 9 of 15



       Second, while Curry has demanded affirmative relief against Merrill, Porterfield seeks

only contribution or indemnity for any affirmative relief which this Court might enter in favor of

Plaintiff, and against Porterfield. Porterfield seeks no affirmative relief, on his own account.

       The facts alleged by Curry in his Amended Third Party Complaint, which are

incorporated by Porterfield in his Amended Cross Claim, include the following:

       5.      G. Carroll Todd, Jr. ("Todd") is an adult individual residing in Memphis,
               Tennessee.
       6.      At all material times, Todd had actual authority and/or apparent authority to act on
               behalf of Merrill Lynch in connection with funds invested by the Snow Shoe
               Refractories, LLC Pension Plan (the "Pension Plan") with Merrill Lynch.
       7.      Upon information and belief, between 2015 and 2017, Merrill Lynch expressly
               and/or impliedly provided Todd with actual authority to manage, control and
               invest the Pension Plan's funds.
       8.      Upon information and belief, between 2015 and 2017, Merrill Lynch through its
               words or conduct, provided Todd with apparent authority to manage, control and
               invest the Pension Plan's funds.
       9.      Merrill Lynch, through its words and conduct, as detailed herein, lead Curry to
               believe that Merrill Lynch had granted Todd the authority to manage, control and
               invest the Pension Plan's funds.
       10.     At all material times, Todd's actions were within the scope of authority provided
               by Merrill Lynch and were proper, usual and necessary to carry out the authority.
       11.     At no time did Merrill Lynch take any action or make any statement indicating that
               Todd did not have the authority to act on its behalf in connection with the Pension
               Plan's funds.
       12.     Between 2015 and 2017, Todd acted as the liaison between Merrill Lynch and
               Defendant John Jumper ("Jumper") in connection with the investments of the
               Pension Plan's funds made by Jumper, including, but not limited to, the investment
               of S3 million in Pension Plan funds into American Investment Funds I, LLC ("AIF
               I") and American Tubing Arkansas, LLC ("ATA").
       13.     Defendant Jumper and Todd are childhood friends who, upon information and
               belief, at all times material hereto, interacted on a regular basis both socially and
               professionally.




                                                 9
Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 10 of 15




14.   In or about 2015, Defendant Jumper advised Curry that he intended to invest S3
      million on behalf of the Pension Plan into AIF I due to the inadequate returns the
      Pension Plan's portfolio of investments as then managed by Merrill Lynch was
      earning at that time.
15.   Defendant Jumper represented to Curry that he was the Pension Plan's sole
      trustee/manager and was therefore authorized to act on behalf of the Pension Plan
      relative to the investment of its funds.
16.   Defendant Jumper represented to Curry that he was authorized to invest, transfer,
      withdraw and otherwise control the Pension Plan's funds deposited with Merrill
      Lynch.
17.   Thereafter, Curry received several communications from Todd regarding the
      investment of Pension Plan funds into AIF I.
18.   In those communications, Todd discussed selling Pension Plan assets to raise cash
      so that the transfer of Pension Plan funds from Merrill Lynch to AIF I could be
      effectuated.
19.   Thereafter, Merrill Lynch, directly and/or through its agent Todd, sold Pension Plan
      assets to raise cash for the purpose of investing the Pension Plans funds in AIF I.
20.   Todd, via Jumper, also provided Curry with instructions on implementing the wire
      transfer of Pension Plan funds from Merrill Lynch to AIF I.
21.   Thereafter, Merrill Lynch, directly and/or through its agent Todd, approved the
      wire transfer of the Pension Plan's funds from Merrill Lynch to AIF I.
22.   At all material times, Merrill Lynch knew that Pension Plan funds were being
      invested into AIF I.
23.   Jumper and Todd also had numerous communications about the investment and
      transfer of the Pension Plan funds.
24.   Upon information and belief, Jumper contacted Todd on many occasions to obtain
      Todd's permission to move Pension Plan bond/stock mutual funds and/or bond
      stock ETFs to cash and for purposes of investing the Pension Plan funds into
      outside companies.
25.   Curry understood that the agreed upon and required protocol for handling
      investment of the Pension Plan's funds was for Jumper to first obtain permission
      from Todd before investing, withdrawing or otherwise handling the Pension
      Plan's funds.
26.   Upon information and belief, Todd also provided Jumper with Merrill Lynch's
      account statements for the Pension Plan's account(s).


                                       10
       Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 11 of 15




       27.    Jumper thereafter provided Curry with at least one such account statement as
              proof of funds for the Pension Plan's investment into AIF I.
       28.    Upon information and belief. Jumper paid Todd to manage and allocate the Pension
              Plan's funds.
       29.    At all material and pertinent times, Merrill Lynch directly and/or through its agent
              Todd, acted as though Jumper had the express and/or implied authorization of the
              Pension Plan and Merrill Lynch to invest the Pension Plan's funds.
       30.    Todd's statements, acts and omissions provided the impression that Defendant
              Jumper had the authority to invest the Pension Plan's funds in AIF I.
       31.    At no time did Todd or anyone at Merrill Lynch advise Curry that the Pension Plan
              did not authorize the investment of its funds into AIF I.
       32.    At no time did Todd or anyone at Merrill Lynch advise Curry that Jumper was not
              the trustee of the Pension Plan or that Jumper did not have the authority to invest
              the Pension Plan's funds into AIF I.
       33.    In fact, Todd represented, through his statements, acts and omissions, that the $3
              million investment of the Pension Plan's funds into AIF I was authorized by both
              the Pension Plan and Merrill Lynch.
       34.    Todd further represented, through his statements, acts and omissions, that
              Defendant Jumper had the authority to make investment decisions on behalf of the
              Pension Plan.
       35.    As a result of, and in reliance on, Todd's and Merrill Lynch's representations, Curry
              agreed to allow investment of the Pension Plan's funds into AIF I.
       36.    As a result of, and in reliance on, Todd's and Merrill Lynch's representations, on
              or about March 17, 2015, Defendant Curry, as Manager of AIF I, executed a
              Promissory Note from AIF I to the Pension Plan to reflect the terms of the
              Pension Plan's investment into AIF I.

       If discovery supports the allegations of fact set forth in Curry’s Amended Third Party

Complaint, Curry will have ably demonstrated a right to the relief sought. Similarly, those

allegations of fact are sufficient for purposes of Porterfield’s limited claim for contribution or

indemnity.




                                               11
       Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 12 of 15



    2. THE ALLEGATIONS OF FACT ASSERTED BY R. TRENT CURRY IN HIS
       AMENDED THIRD PARTY COMPLAINT, UPON WHICH PORTERFIELD BASES
       HIS CROSS CLAIM AGAINST MERRILL, ARE SUFFICIENT TO ALLEGE A
       CAUSE OF ACTION FOR FRAUD AGAINST THIRD PARTY DEFENDANT
       MERRILL LYNCH BANK & TRUST, FSB, THROUGH ITS AGENT G. CARROLL
       TODD.

       A. The Test Applicable to Asserting a Cause of Action for Fraudulent Misrepresentation.

       Under Pennsylvania common law, a plaintiff who asserts a cause of action for fraudulent

misrepresentation must establish that the Defendant knowingly misrepresented a material fact

with the intention to induce action by the Plaintiff, justifiable reliance upon that

misrepresentation of existing fact, and damage to the party who relied. Colaizzi v. Beck, 2006

Pa.Super., 895 A.2d 36, 31 (2006); Ross v Foremost 210 Pa. Super 107, 998 A.2d 648 (2010).

In determining whether a complaint avers fraud with sufficient specificity, Pennsylvania courts

look to the complaint to ascertain whether it adequately explains the nature of the claim, in order

to permit the defendant to prepare a defense. The plaintiff is not required to plead evidentiary

detail underlying the fraud. Maleski By Taylor v. DP Realty Trust, 653 A.2d 54, 65 (Pa.Cmwlth.

1994), citing Martin v. Lancaster Battery Company, Inc., 530 Pa. 11, 606 A.2d 444 (1992).

       Under Federal Rule 9(b), a Plaintiff asserting a cause of action for fraud may allege

matters of knowledge or intent generally, but must state allegations of fraud with particularity.


       Rule 9(b) provides that "[i]n all averments of fraud or mistake, the circumstances
       constituting fraud or mistake shall be stated with particularity." Rule 9(b) serves to give
       defendants "notice of the claims against them, provide an increased measure of protection
       for their reputations, and reduce the number of frivolous suits brought solely to extract
       settlements." In re Burlington Coat Factory Securities Litigation., 114 F.3d 1410, 1418
       (3d Cir. 1997)."Rule 9(b) requires a plaintiff to plead (1) a specific false representation of
       material fact; (2) knowledge by the person who made it of its falsity; (3) ignorance of its
       falsity by the person to whom it was made; (4) the intention that it should be acted upon;
       and (5) that the plaintiff acted upon it to his or her damage.

       In re: Supreme Specialties, Inc., Securities Litigation, 438 F.3d 256 (3rd Cir. 2006), citing
       Shapiro v. UJB Financial Corp., 964 F.2d 272 (3rd 1992).

                                                12
       Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 13 of 15



       B. The Allegations of Fact Set Forth in Curry’s Amended Third Party Complaint,
          Incorporated by Reference in Porterfield’s Amended Cross Claim, are Sufficient to
          Satisfy the Particularity Requirement of Rule 9(b).

       Curry repeatedly alleges in his Amended Third Part Complaint that G. Carroll Todd

(hereinafter “Todd) had the actual or apparent authority to act on behalf of Third Party

Defendant Merrill, and that Todd acted within the scope of that authority (Paragraphs 6, 7, 8, 9,

and 10). Curry alleges that Merrill took no action to suggest that Todd lacked the authority to act

as an authorized agent for Merrill (Paragraph 11). Curry alleges that Todd, in his capacity as an

agent for Merrill, represented that Jumper had the actual authority to make investments on behalf

of the Pension Plan (Paragraphs 30 and 34). Curry alleges that neither Merrill nor Todd provided

Curry with notice that Jumper was not authorized to invest Pension Plan assets in AIF I

(Paragraphs 31 and 32 and 33 and 34). Curry alleges that he relied upon the materially false

representations of Todd and Merrill by executing loan documents for the transaction which is the

subject of Plaintiff’s Second Amended Complaint (Paragraph 35 and 36).Thus, R. Trent Curry,

who acted with Jumper and Todd to complete the transaction which is the subject matter of the

Second Amended Complaint, alleges that he did so in reliance upon the materially false

representations of an authorized agent of Merrill.

       Porterfield, has relied upon the facts alleged by Curry in asserting his Cross Claim

against Merrill, limited to contribution or indemnity. The allegations of fact set forth in Curry’s

Amended Third Party Complaint, and those asserted by Porterfield in his Amended Cross Claim,

are sufficient to meet the specificity requirement of Federal Rule 9(b).




                                                13
       Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 14 of 15



       C. In the Alternative, Curry and Porterfield Should Be Granted Leave to Amend.

       In the event that this Court concludes that the facts alleged by Curry and Porterfield are

insufficient to meet the Rule 9(b) requirement of specificity, Porterfield requests an opportunity

to replead. Since there is no reason to conclude that amendment would be futile, Porterfield

respectfully submits that denying an opportunity to amend would be an abuse of the Court’s

discretion, and inconsistent with the spirit of the Federal Rules. Burlington Coat Factory

Securities Litigation, 114 F.3d 1410, 1434 (3rd 1997), citing Foman v. Davis, 371 U.S. 178, 83

S.Ct. 227 (1962).

    3. THE CLAIMS ASSERTED BY R. TRENT CURRY IN HIS AMENDED THIRD
       PARTY COMPLAINT, UPON WHICH PORTERFIELD BASES HIS CROSS CLAIM
       AGAINST MERRILL, ARE NOT PREEMPTED BY ERISA.

       For the reasons explained by Curry in his brief in opposition to Merrill’s Motion to

Dismiss the Third Party Complaint, the claims against Merrill by Curry and Porterfield are not

preempted by ERISA. ERISA preemption does not occur where claims based in state law are

only remotely connected to ERISA plans. Pappas v. Asbel, 564 Pa. 407, 413-414, 768 A.2d 1089

(2001) citing Pappas v. Asbel 555 Pa. 342, 724 A.2d 889 (1998) (“Pappas I), and New York

State Conference of Blue Cross & Blue Shield Plans, v. Travelers Insurance Company, 514 U.S.

645, 115 S.Ct. 1671, 131 L.Ed2d 695 (1005).

       In the matter at bar, neither Curry nor Porterfield are asserting claims under the Pension

Plan, and adjudication of their claims will not require interpretation of any Plan document. On

the contrary, they assert only that Merrill fraudulently misrepresented to Curry that Jumper was

fully authorized to invest Penson Plan funds in AIF I. That claim, if established by clear and

convincing evidence, is only remotely connected to the Plan.




                                               14
       Case 4:16-cv-02116-MWB Document 146 Filed 07/03/19 Page 15 of 15



IV.    CONCLUSION


       Defendant Brent Porterfield respectfully requests that the Court deny the Motion of

Third-Party Defendant Merrill Lynch Bank & Trust Co., FSB to dismiss Porterfield’s Cross

Claim. In the alternative, in the event that this Court concludes that the facts alleged by Curry in

his Amended Third Party Complaint, incorporated by Porterfield in his Cross Claim, are

insufficient to meet the Rule 9(b) requirement of specificity, Porterfield requests leave of Court

to filed an Amended Cross Claim against Merrill.




                                                     ELION, GRIECO, CARLUCCI
                                                     & SHIPMAN, P.C.
                                                     /w/ William P. Carlucci
                                                     ______________________________
                                                     William P. Carlucci, Esquire
                                                     I.D. No. 30477
                                                     Attorney for Brent Porterfield
                                                     125 East Third Street
                                                     Williamsport, PA 17701
                                                     Telephone (570) 326-2443




                                                15
